UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 10-1864


EMMANUEL DJOKOU,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   April 11, 2011                 Decided:   April 19, 2011


Before WILKINSON, KING, and KEENAN, Circuit Judges.


Petition dismissed by unpublished per curiam opinion.


Anna Marie Gallagher, MAGGIO & KATTAR, Washington, D.C., for
Petitioner. Tony West, Assistant Attorney General, Anthony W.
Norwood, Senior Litigation Counsel, Corey L. Farrell, Office of
Immigration Litigation, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Emmanuel   Djokou,   a   native   and   citizen   of   Cameroon,

seeks review of an order of the Board of Immigration Appeals

(Board) denying his untimely and numerically-barred motion to

reopen.   We have reviewed the administrative record and Djokou’s

contentions and find that we lack jurisdiction to review his

claims.   See Mosere v. Mukasey, 552 F.3d 397, 400-01 (4th Cir.),

cert. denied, 130 S. Ct. 137 (2009).          Accordingly, we dismiss

the petition for review for the reasons stated by the Board.

See In re: Djokou (B.I.A. July 2, 2010).          We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                     PETITION DISMISSED




                                   2